Detailed Action
Notice of Pre-AIA  or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 06/14/2022 has been entered.

EXAMINER’S AMENDMENT

Authorization for this examiner’s amendment was given in an interview with Harmohinder Bedi on 07/05/2022.

(Currently Amended) A method of automated functional testing, said method comprising: determining or receiving information whether one or more of multiple camera testing jigs are vacant, wherein said multiple camera testing jigs are disposed, inside a camera subsystem, between said camera load conveyor and said camera unload conveyor or said camera reject conveyor; determining, using said camera load conveyor sensor, whether one or more of said multiple test devices are detected on said camera load conveyor; and placing, using [[said]] a camera load/unload robot, said multiple test devices, one said test device at a time, on said multiple vacant camera testing jigs until said multiple vacant camera testing jigs are filled and said multiple test devices fill said vacant camera testing jigs to produce multiple occupied camera testing jigs inside said camera testing subsystem such that each said occupied camera testing jig includes multiple device holders, each of which has secured thereon said test device: downloading, using a wireless connection and on said test device, one or more camera test applications that are stored on a test application controller; testing, after producing said multiple occupied camera testing jigs and using one or more of said camera test applications in conjunction with a camera test robot, camera functionalities of said test devices; generating a camera test result, which indicates whether said test device passed or failed said testing camera functionalities; conveying, using said camera load/unload robot, said test device present at said occupied camera testing jig to a camera unload conveyor, if said camera test result indicates that said test device passed said testing camera functionalities; and Application No.. 16/629,571 removing, using said camera load/unload robot, said test device from said occupied camera testing jig to a camera reject conveyor, if said camera test result indicates that said test device failed said testing camera functionalities; wherein said testing said camera functionalities of said test device includes testing an accelerator sensor functionality by rotating said test device around an axis that extends along a middle region of said test device such that said test device tilts up at one end in a positive Z- direction and correspondingly tilts down at another end in a negative Z-direction, and wherein said testing said accelerator sensor functionality of said test device is carried out using a positioner comprising a first rotatable pin-type connection that is disposed between a camera testing shuttle and one of said camera testing jigs having disposed thereon said test device, wherein said camera testing shuttle is designed to have one of said camera testing jigs secured thereon and is designed to displace one of said camera testing jigs, in Y- direction, back and forth from a camera load/unload region to a camera test region.	

Allowable Subject Matter

	The following is an examiner’s statement of reasons for allowance: Prior art fails to disclose or render obvious claim 1 disclosing a system for testing operation of a mobile device.
	Regarding claim 1 the relevant art Diperna in view of Miller discloses  an automated testing system (Diperna fig. 1) and testing subsystems for various functionality (Diperna fig. 3 fig. 37) with multiple jigs (Diperna fig. 36-37) with secure jigs and robotic systems capable of back and forth in three directions (Diperna [0014] [0067]) to contact a screen (Diperna [0074]) loading and unloading the devices (Diperna [0115]) but fails to disclose a dual pin connection with a rotating cylinder to move the devices. Specifically, the relevant art fails to disclose “An automated functional testing system comprising: a camera load conveyor for carrying test device inside a camera load/unload region of a camera testing subsystem; a camera unload conveyor for removing from said camera load/unload region of said camera testing subsystem test device that passes testing inside said camera testing subsystem; a camera reject conveyor for removing from said camera load/unload region of said camera testing subsystem test device that fails testing inside said camera testing subsystem; multiple camera testing jigs disposed between said camera load conveyor and said camera unload conveyor or said camera reject conveyor; multiple camera testing shuttles, each of which is designed to have one of said camera testing jigs secured thereon and is designed to displace one of said camera testing jigs, in Y- direction, back and forth from said camera load/unload region to a camera test region; multiple device holders, each of which disposed in said testing jig and is designed to have secured thereon one of said test device; a positioner, comprising a first rotatable pin-type connection, being disposed between one of said camera testing shuttles and one of said camera testing jigs and said positioner designed to tilt up, in Z-direction, one end of said camera testing jig and thereby allowing testing of an accelerator sensor involved in camera functionality; a turn cylinder, comprising a second rotatable pin-type connection, being disposed between one of said camera testing shuttles and one of said device holders and said turn cylinder designed to flip one of said device holders by 1800 and thereby allowing testing of front and/or rear camera functionalities and front and/or rear video functionalities; and a camera robot including a two-axis robot, which, in an operative state, displaces in X- direction and/or Z-direction to contact predetermined contact regions on display 3Application No.: 16/629,571 screen, actuate keys and/or buttons, and/or stress components of test device that contribute to camera functionalities and video functionalities.”. 

	Claims 2-9 are also allowed due to their dependence on claim 1. Claims 10, 12-14, 16-19, and 20-24 are additionally allowed for similar reasons as those found above. 

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle T Johnson whose telephone number is (303)297-4339. The examiner can normally be reached Monday-Thursday 7:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (469) 295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.T.J./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664